ON MOTION TO STRIKE FROM THE FILES
No. 3857.
By THE COURT:
Submitted on motion to strike from the files and expunge from the record the entry filed herein on the 7th day of January, 1946 for the reason that the entry was not submitted to opposing counsel or approved by him, and also that no notice was served on opposing counsel, and for the further reason that said entry was not signed by at least two Judges of this Court.
The motion is sustained and said entry is ordered stricken from the files and expunged from the record.
HORNBECK, P. J., WISEMAN and MILLER, J. J., concur.